Citation Nr: 0925208	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  02-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for scars of the chest 
and back before January 7, 2005, for rating higher than 10 
percent before October 23, 2008, and a rating higher than 20 
percent from October 23, 2008.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1974 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2003, in writing, the Veteran withdrew from the 
appeal the claim for increase for a scar on the upper lip.

In April 2003, the Veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  In August 
2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are in the file.

In October 2004, in September 2006, and November 2007, the 
Board remanded the appeal for additional development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Before January 7, 2005, the scars of the chest and back 
did not exceed 6 square inches with limitation of motion; did 
not cover an area of 144 square inches; were not ulcerative 
or unstable, were not painful on objective demonstration or 
on examination; or limited function of the chest and back. 

2. Before October 23, 2008, the scars of the chest and back 
did not exceed 6 square inches with limitation of motion; did 
not cover an area of 144 square inches; were not unstable, 
were not painful on examination, except for one scar; or 
limited function of the chest or back.

3. From October 23, 2008, the scars of the chest and back did 
not did not exceed 6 square inches with limitation of motion; 
did not cover an area of 144 square inches; were not 
unstable; five or more scars were not unstable or painful; or 
limited function of the chest or back.


CONCLUSIONS OF LAW

1. Before January 7, 2005, the criteria for a compensable 
rating for scars of the chest and back have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002 
and 2008).

2. Before October 23, 2008, the criteria for a rating higher 
than 10 percent rating for scars of the chest and back have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2008).

3. From October 23, 2008, the criteria for a rating higher 
than 20 percent for scars of the chest and back have been 
met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.118; 73 Fed. Reg. 
54708 -54711 (effective October 23, 2008, amending Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in October 2002, December 2004, in July 2007, and in 
December 2007.  

The VCAA notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except for general notice of the applicable Diagnostic Code.)

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in March 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 



As for the omission of the general notice of the applicable 
Diagnostic Code under which the Veteran is rated, which 
consists of a specific measurement, the VCAA notice contained 
a Type One error (failure to notify the veteran of what 
evidence is needed to substantiate the claim).  And a Type 
One error has the natural effect of harming a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores, Vet. 
App. at 45-46.  The Board's finding that a VCAA notice error 
was not prejudicial is reviewed de novo by the United States 
Court of Appeals for Veterans Claims (Veterans Court).  
Medrano v. Nicholson, 21 Vet. App. 165, 171 (2007).  The 
determination of whether a notice error is harmless is done 
by the Veterans Court on a case-specific application of 
judgment upon review of the record.  Shinseki, 129 S. Ct. at 
1708.

In this case, in the statement of the case in January 2002 
and in the supplemental statements of the case in December 
2005 and March 2009, copies of which were sent to the 
Veteran, the RO notified the Veteran of the criteria for 
rating scars under Diagnostic Codes 7801, 7802, 7803, 7804, 
and 7805.  Thereafter the Veteran had the opportunity to 
submit additional argument and evidence. 

Having received notice of the rating criteria, a reasonable 
person could be expected to understand from the notice 
provided what was needed to obtain a higher rating.  Because 
VA provided the Veteran with reasonable notice of how to 
obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
had afforded the Veteran VA examinations.  

A reexamination is not required in the absence of evidence of 
a material change in the disability, and no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
519 (2007).

The Veteran filed his claim for increase in September 2000.  
During the appeal period, the rating criteria for scars were 
revised twice with the first change effective August 30, 
2002, and the second change, effective October 23, 2008.

The most recent regulatory change applies to a claim received 
by VA or if the Veteran requests review under the new 
criteria on or after October 23, 2008.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  Stated another way, the new criteria can 
be applied only from October 23, 2008, forward.  The RO 
effectively construed the Veteran's claim as including a 
review under the new criteria and assigned a 20 percent 
rating under the new criteria in a rating decision in March 
2009.  The Board will consider all former and current rating 
criteria.

1. A Higher Rating before January 7, 2005

In the rating decision in February 2001, the RO denied a 
compensable rating for the scars of the chest and back under 
Diagnostic Code 7805 under the criteria in effect before 
August 2002. 

Under the criteria in effect before August 2002, scars under 
Diagnostic Code 7805 were rated on limitation of function of 
the part affected.  The criterion for a 10 percent rating for 
limited function of the chest wall, muscles of respiration, 
was moderate muscle damage under Diagnostic Code 5321.  The 
criterion for a 10 percent rating for limited function of the 
lumbar spine was slight limitation of motion under Diagnostic 
Code 5292.  

Other applicable Diagnostic Codes for rating scars were 
Diagnostic Codes 7803 and 7804.  Under Diagnostic Code 7803, 
the criteria for a 10 percent rating were superficial scars, 
which were poorly nourished with repeated ulceration.  Under 
Diagnostic Code 7804, the criteria for a 10 percent rating 
were superficial scars, which were tender and painful on 
objective demonstration.  A 10 percent rating was the maximum 
rating under either Diagnostic Code 7803 or Diagnostic Code 
7804. 

In August 2002, the criteria for rating scars were amended.  
Under the criteria in effect as of August 2002, scars could 
be rated under Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805. 
Under Diagnostic Code 7801, the criteria for a 10 percent 
rating were deep scars or scars that caused limitation of 
motion and exceeded 6 square inches (39 sq. cm.).  The 
criteria for a 20 percent rating were deep scars or scars 
that caused limitation of motion and exceeded 12 square 
inches (77 square centimeters).   
Under Diagnostic Codes 7802, the criteria for a 10 percent 
rating were superficial scars without limitation of motion 
that covered an area of 144 square inches or greater (929 
square centimeters or greater).  
Under Diagnostic Codes 7803, the criteria for a 10 percent 
rating were superficial scars that were unstable.  
Under Diagnostic Codes 7804, the criteria for a 10 percent 
rating were superficial scars that were painful on 
examination.   
A 10 percent rating was the maximum rating under either 
Diagnostic Code 7802 or Diagnostic Code 7803 or Diagnostic 
Code 7804.

Under Diagnostic Code 7805, there was no change.  Scars could 
be rated on the limitation of function of the affected part.  
The criterion for a 10 percent rating for limited function of 
the chest wall was moderate muscle damage under Diagnostic 
Code 5321.  The criterion for a 10 percent rating for limited 
function of the lumbar spine was slight limitation of motion 
under Diagnostic Code 5292.  In August 2003, the criteria for 
a 10 percent rating were amended to forward flexion greater 
than 60 degrees but not greater than 85 degrees, or a 
combined rating greater than 120 degrees but not greater than 
235 degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine. 



Factual Background

The service treatment records show that in November 1974 the 
Veteran was stabbed in the back by two assailants. There were 
also several scars from a chest tube inserted for a 
hemothorax resulting from the stabbing.

On VA examination in December 2000, on the chest wall, the 
examiner described scars around the sixth intercostal space, 
measuring about 5 centimeters.  There was another scar about 
1 centimeter and two other scars about 1 millimeter.  There 
was a scar along the seventh or eight intercostal space, 
measuring 3.5 centimeters.  And a scar at the 10th or 11th 
intercostal space that was 1 centimeter.  On the back, there 
was one scar about 7 centimeters and two scars, each 1 
centimeter.  

All scars were well-healed.  Color photographs of the scars 
accompanied the report. 

In April 2003, the Veteran testified that the chest scars 
caused discomfort and the back scars were painful and tender.  
The Veteran stated that as an electrician he was incapable of 
lifting more than 10 to 15 pounds and that even filing papers 
caused problems.  

There is no other pertinent evidence of record until the VA 
examination in January 2005. 

Analysis

Before January 7, 2005, under the criteria in effect before 
August 2002, there was no evidence of VA examination in 
December 2000 of limited function of the chest or back to 
warrant a compensable rating under Diagnostic Code 7805 as 
neither moderate chest wall muscle damage, affecting 
respiration, under Diagnostic Code 5321 (the criteria have 
not change throughout the appeal period) nor limitation of 
motion of the lumbar spine under Diagnostic Code 5292 was 
evident. 



Also there was no evidence of superficial scars, which were 
poorly nourished with repeated ulcerations, to warrant a 10 
percent rating under Diagnostic Code 7803, or evidence of 
superficial scars, which were tender and painful on objective 
demonstration, to warrant a 10 percent rating under 
Diagnostic Code 7804. 
Under the criteria in effect as of August 2002, as the scars 
were not deep scars or caused limitation of motion and did 
not exceed 6 square inches, the criteria for a 10 percent 
rating under Diagnostic Code 7801 had not been met.  As the 
scars without limitation of motion did not cover an area of 
144 square inches or greater, the criteria for a 10 percent 
rating under Diagnostic Codes 7802 had not been met.  As the 
scars were not unstable, the criteria for a 10 percent rating 
under Diagnostic Codes 7803 had not been met.  As the scars 
were not painful on examination, the criteria for a 10 
percent rating under Diagnostic Code 7804 had not been met.  
And there was no evidence of VA examination in December 2000 
of limited function of the chest or back to warrant a 
compensable rating under Diagnostic Code 7805 as neither 
moderate chest wall muscle damage, affecting respiration, 
under Diagnostic Code 5321 or forward flexion greater than 60 
degrees but not greater than 85 degrees, or a combined rating 
greater than 120 degrees but not greater than 235 degrees, 
was shown under the General Rating Formula for Diseases and 
Injuries of the Spine. 

For these reasons, on the evidence of record before January 
7, 2005, the preponderance of the evidence is against the 
claim for a compensable rating for scars of the chest and 
back, and the benefit-of-the-doubt standard does not apply. 
38 C.F.R. § 5107 (b).

2. A Higher Rating before October 23, 2008 

While on appeal in rating decision in March 2009, the RO 
granted a 10 percent rating for scars of the chest and back 
under Diagnostic Code 7804, effective January 7, 2005, the 
date of a report of VA examination. 



Under the criteria in effect as of August 2002, scars were 
still rated under Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805 (for limitation of chest function, Diagnostic Code 5321, 
and for limitation of lumbar function, forward flexion 
greater than 60 degrees but not greater than 85 degrees, or a 
combined rating greater than 120 degrees but not greater than 
235 degrees, under the General Rating Formula for Diseases 
and Injuries of the Spine).

Factual Background 

On VA examination in January 2005, the examiner stated that 
the Veteran was slightly tender to palpation in the area of 
the right chest.  The examiner described the scars as freely 
mobile with no evidence of external inflammation or adhesion.  
The examiner found no evidence of external or internal 
residuals of the stab wounds.  There was no pulmonary or 
respiratory or chest wall residuals.  The examiner stated 
that there was no increase in severity of the scars or any 
resulting sequelae.

In August 2007, the Veteran testified to ongoing chest pain 
and cramping.  He further testified that the back pain 
changed the way he stood and carried himself.   He stated 
that bending up and down in his current job, housekeeping, he 
might miss a day of work.

On VA examination in March 2008, the examiner stated that a 4 
centimeter scar on the chest wall was tender to palpation.  
There was no sign of adherence.  The scars were stable 
without ulceration.  The scars were superficial and there was 
no limitation of movement or function or motion.  

Analysis 

The 10 percent rating for scars of the chest and back under 
Diagnostic Code 7804 is the maximum schedular rating for the 
one chest scar that was found to be tender to palpation on 
examination.  And no other scar was found to be painful on 
examination although the Veteran complained that the other 
scars hurt a little. 

Under the other Diagnostic Codes in effect as of August 2002, 
as the scars were not deep scars or caused limitation of 
motion and did not exceed 6 square inches, the criteria for a 
10 percent rating under Diagnostic Code 7801 had not been 
met.  As the scars without limitation of motion did not cover 
an area of 144 square inches or greater, the criteria for a 
10 percent rating under Diagnostic Codes 7802 had not been 
met.  As the scars were not unstable, the criteria for a 10 
percent rating under Diagnostic Codes 7803 had not been met.  
And there was no evidence on VA examination of limited 
function of the chest or back to warrant a compensable rating 
under Diagnostic Code 7805 as neither moderate chest wall 
muscle damage, affecting respiration, under Diagnostic Code 
5321 or forward flexion greater than 60 degrees but not 
greater than 85 degrees, or a combined rating greater than 
120 degrees but not greater than 235 degrees, was shown under 
the General Rating Formula for Diseases and Injuries of the 
Spine. 

For these reasons, before October 23, 2008, the preponderance 
of the evidence is against the claim for a rating higher than 
10 percent for scars of the chest and back, and the 
benefit-of-the-doubt standard does not apply. 38 C.F.R. § 
5107 (b).

3. A Higher Rating from October 23, 2008 

While on appeal in rating decision in March 2009, the RO 
granted a 20 percent rating for scars of the chest and back 
under Diagnostic Code 7804, effective October 23, 2008, the 
effective date in the change in the rating criteria for 
scars. 

On September 23, 2008, VA amended the criteria for rating 
scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
amendments are only effective, however, for claims filed on 
or after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
RO considered the scars under the amended criteria.  The 
Board therefore will also consider the claim under the 
amended criteria.



Effective October 23, 2008, under Diagnostic Code 7801, burn 
scars or scars due to other causes, not of the head, face, or 
neck, that are deep and nonlinear in an area or areas of at 
least 6 square inches (39 sq. cm.) but less than 12 square 
inches (77 sq. cm.) warrant a 10 percent rating

Under Diagnostic Code 7802, burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear in an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent rating. 

Under Diagnostic Code 7804, five or more scars that are 
unstable or painful are rated 30 percent.  Diagnostic Code 
7803 was combined with Diagnostic Code 7804. 

Under Diagnostic Code 7805, disabling effects not provided 
under Diagnostic Codes 7801, 7802, and 7804 are rated under 
an appropriate Diagnostic Code.
In this case, the appropriate Diagnostic Codes are still 
Diagnostic Code 5321 for limitation of chest wall function 
and limitation of function of the lumbar spine under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Analysis 

Under Diagnostic Code 7804, in the absence of evidence of 
five or more scars that are unstable or painful, the criteria 
for a 30 percent rating are not met. 

Under the other Diagnostic Codes in effect as of October 23, 
2008, as the scars did not exceed 6 square inches, the 
criteria for a 10 percent rating under Diagnostic Code 7801 
had not been met.  As the scars without limitation of motion 
did not cover an area of 144 square inches or greater, the 
criteria for a 10 percent rating under Diagnostic Codes 7802 
had not been met.  And there was no evidence on VA 
examination of limited function of the chest or back to 
warrant a compensable rating under Diagnostic Code 7805 as 
neither moderate chest wall muscle damage, affecting 
respiration, under Diagnostic Code 5321 or forward flexion 
greater than 60 degrees but not greater than 85 degrees, or a 
combined rating greater than 120 degrees but not greater than 
235 degrees, was shown under the General Rating Formula for 
Diseases and Injuries of the Spine.


For these reasons, from October 23, 2008, the preponderance 
of the evidence is against the claim for a rating higher than 
20 percent for scars of the chest and back, and the 
benefit-of-the-doubt standard does not apply. 38 C.F.R. § 
5107 (b).


Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms.  For this reason, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).







ORDER

A compensable rating for scars of the chest and back before 
January 7, 2005, for a rating higher than 10 percent before 
October 23, 2008, and for a rating higher than 20 percent 
from October 23, 2008, are denied. 



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


